               Case 2:20-cv-00820-JCC Document 11 Filed 08/10/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JACK CARLTON CRAMER, JR.,                            CASE NO. C20-0820-JCC
10                            Appellant,                   MINUTE ORDER
11            v.

12    EDMUND J. WOOD,

13                            Appellee.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion regarding their
18   settlement in principle (Dkt. No. 10). The parties state that they have agreed in principle to settle
19   this matter and that a motion for approval of the settlement is set for hearing on August 28, 2020,
20   before the United States Bankruptcy Court for the Western District of Washington. (See id. at 1.)
21   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
22   the motion and ORDERS as follows:
23      1. All case management deadlines in this case are VACATED;
24      2. The parties are ORDERED to file a stipulated dismissal or a joint status report regarding
25          their progress in finalizing the settlement no later than 30 days after the Bankruptcy Court
26          holds a hearing on the motion for approval of the settlement; and


     MINUTE ORDER
     C20-0820-JCC
     PAGE - 1
            Case 2:20-cv-00820-JCC Document 11 Filed 08/10/20 Page 2 of 2




 1     3. The Clerk is DIRECTED to statistically close this case.

 2        DATED this 10th day of August 2020.

 3                                                      William M. McCool
                                                        Clerk of Court
 4
                                                        s/Tomas Hernandez
 5
                                                        Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0820-JCC
     PAGE - 2
